Citation Nr: 1535181	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-19 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from July 1975 to June 1979 with subsequent
service in the United States Army Reserves.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.

In October 2013, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
This matter was previously before the Board in July 2014 at which time, in pertinent part, the issue of an increased disability rating for the service-connected PTSD was denied.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Court approved a Joint Motion for Partial Remand, and the July 2014 Board decision was vacated to the extent that it denied an increased disability rating for the service-connected PTSD, and remanded to the Board.  The case is now returned to the Board.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2014, the Board determined that the Veteran's service-connected PTSD did not warrant a disability rating greater than 50 percent as it was manifested by no more than occupational and social impairment with reduced reliability and productivity.

In the June 2015 Joint Motion for Partial Remand, the parties agreed, in pertinent part, that in its analysis, the Board had not adequately discussed all of the evidence in favor of the Veteran's claim, to include statements made during the October 2013 Board hearing asserting that he had attempted suicide and was incapable of dealing with stressful situations.  The parties also agreed that the impact of a January 2012 finding by a VA examiner that some of the Veteran's responses were demonstrative of "malingering, casting some doubt on the accuracy of his self-reported symptoms" was unclear.  In light of the foregoing, and given that the findings of the VA examiner in January 2012 were potentially based on the premise that the Veteran had been malingering, the Board finds that the Veteran should be provided with a contemporaneous VA examination so as to obtain an accurate assessment of the his service-connected PTSD.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his PTSD should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Finally, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for a scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of private treatment or evaluation for his asserted disability and, after obtaining any needed authorization from the Veteran, contact the medical facility(ies) identified to obtain ongoing medical treatment records pertaining thereto.  Obtain all current VA treatment records for the Veteran not currently on file.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for an appropriate VA examination with a psychiatrist that has not previously examined him so as to determine the current nature and severity of his service-connected PTSD.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted. 

The examiner is requested to report all pertinent findings and comment on the nature, extent and severity of the Veteran's social and industrial impairment due to his psychiatric disability.  After reviewing the clinical record, the examiner should specify whether there has been any change in his psychiatric status from past evaluations and treatment.   

3.  The AOJ will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




